PER CURIAM.
Order affirmed without costs, on condition that within 10 days the defendants give to the plaintiff a stipulation that, in case of final affirmance of the judgment recovered in the county of New York (Action No. 2) so far as the same relates to the set-off of $1,367.86 pleaded by the defendants in this action, the plaintiff may enter judgment herein, with costs, for its claim and interest as demanded in the complaint; and, second, that the defendants stipulate that they will not prosecute any appeal from such judgment; and, third, that within a like period of 10 days they give a bond with two sufficient sureties to justify, if excepted to, conditioned for the payment of any judgment that' may to entered in this action on the said stipulation or otherwise; and. if such conditions be not complied with within the time aforesaid, then the order appealed from is reversed, with $10 costs and disbursements, and motion denied, with $10 costs.